Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed June 17, 2022 have been fully considered. After careful and thorough review of all the arguments presented therein, the arguments have been found to be moot since they apply to a newly presented limitation for which Examiner relies on a new combination of references (i.e., for independent claims 1 and 9 Haggarty and King are used).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haggarty US 20160192598 (“Haggarty”) and King et al., “Light Requirement, Phytocrhrome and Photoperiodic Induction of Flowering of Pharbitis nil Chois” (1978) (“King”).
Re 1: Haggarty teaches
a far-red light having a wavelength from 730nm to 780nm that promotes conversion of inactive Pfr to active Pr (¶¶27, 36, 43, 53; claim 1; abstract); and
a timer coupled to the far-red light for turning the far-red light on for a predetermined period prior to a dark period and turning the far-red light off after the predetermined period (¶¶49-50, 60-61: prior to main growth light going into a dark period sunset lights corresponding to claimed wavelength are turned on then turned off after no more than a total of 14 hours of total light); abstract; claim 17.

Haggarty does not explicitly teach where the predetermined period is less than one minute.

King teaches/discloses where the predetermined period is less than one minute (pp. 1-8, Figure 1, Table 1).
King teaches that the period of irradiation of phytochrome light affects the amount of flowering a plant; that different plants respond (i.e., flower) differently based on the time irradiated; and, that the period of irradiation can be adjusted based on the type of plant and amount of flowering desired. Thus, an artisan of ordinary skill in the art would recognize that adjusting the period of irradiation, including to less than one minute, is an obvious method of adjusting the amount of flowering.
Additionally, and independently, King evinces that the period of irradiation is a result-effective variable. And, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the period of irradiation is a result-effective variable that can be adjusted to obtain a desired amount of flowering. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haggarty with King’s teachings to arrive at a specific predetermined amount of time for irradiation based on the type of plant and desired amount of flowering.
	


Re 2: includes a processor that implements the timer (¶51).

Re 7: where the plant lighting device includes a handle (Figs. 5-7: handle is read to mean any part that can be grasped by a hand).

Re 8: where the far-red light is a light-emitting diode (LED). (¶33)

Re 9: setting a timer coupled to a far-red light device; and activating prior to a dark period a far-red light having a frequency from 730nm to 780nm that is controlled by the far-red light device in response to the timer for a predetermined time (¶¶27, 36, 43, 53, 49-50, 60-61; claims 1 and 17; abstract).
Haggarty does not explicitly teach where the predetermined period is less than one minute.

King teaches/discloses where the predetermined period is less than one minute (pp. 1-8, Figure 1, Table 1).
King teaches that the period of irradiation of phytochrome light affects the amount of flowering a plant; that different plants respond (i.e., flower) differently based on the time irradiated; and, that the period of irradiation can be adjusted based on the type of plant and amount of flowering desired. Thus, an artisan of ordinary skill in the art would recognize that adjusting the period of irradiation, including to less than one minute, is an obvious method of adjusting the amount of flowering.
Additionally, and independently, King evinces that the period of irradiation is a result-effective variable. And, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the period of irradiation is a result-effective variable that can be adjusted to obtain a desired amount of flowering. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haggarty with King’s teachings to arrive at a specific predetermined amount of time for irradiation based on the type of plant and desired amount of flowering.

Re 14: where the far-red light is a light-emitting diode (LED). (¶33)

Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haggarty and King as applied to claims 2 and 9 above, and further in view of Song et al. US 2020/0344965 (“Song”).
Re 3-6 and 10-13: Haggarty and King do not explicitly disclose:
where the processor accesses a data set of sunset times used to set the timer.
includes a light sensor to determine when to turn the far-red light on prior to darkness and set the timer for a predetermined duration of far-red light.
includes a location receiver to determine a location for use in identification of a dark period.
where the dark period is sunset.
includes determining a dark period approaches with a light sensor, and signaling for activation of the far-red light.
wherein setting the timer is in response to the light sensor.
a location of the far-red light device with a location receiver; and identifying sunset based upon the location of the far-red light device.
detecting a dark period is identifying sunset.
Song teaches (¶¶111-120):
where the processor accesses a data set of sunset times used to set the timer.
includes a light sensor to determine when to turn the far-red light on prior to darkness and set the timer for a predetermined duration of far-red light.
includes a location receiver to determine a location for use in identification of a dark period.
where the dark period is sunset.
includes determining a dark period approaches with a light sensor, and signaling for activation of the far-red light.
wherein setting the timer is in response to the light sensor.
a location of the far-red light device with a location receiver; and identifying sunset based upon the location of the far-red light device.
detecting a dark period is identifying sunset.

All of the above limitations identify known variables/parameters that optimize plant growth. For example, sunset hours identify the time of year the plant expects thereby mimicking its yearly sun exposure. Similarly, a location receiver (e.g., GPS) accomplishes the same task by finding the location where the plant is located to thereby mimic the plant’s expected radiation.
Clearly, these limitations identify result-effective variables/parameters, as evinced by Song. And, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claims recite variables known to be result-effective variables, as evinced by Song. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haggarty and King with Song’s teachings in order to maximize the plant’s growth by mimicking natural conditions, and the like.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875